DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2020 has been entered.
Allowable Subject Matter
Claims 1-9 & 11-21 are allowed over prior art of record.  The following is an examiner’s statement of reasons for allowance.
Claim 1 recites in part “wherein each of the light-transmissive members has a projecting portion laterally protruding from at least one of the lateral surfaces of a corresponding one of the light-transmissive members, the projecting portion having a perpendicular surface perpendicular to the lower surface of the corresponding one of the light-transmissive members and in contact with the lower surface, and a surface in contact with the perpendicular surface and parallel to the upper surface of the corresponding one of the light-transmissive members.”
To elaborate briefly on the above, the above limitations describe shape marked as “Z2” in FIG. 2B, and its geometric relationship with surfaces above and below.  Examiner was unable to find that precise shape and is not ready to argue obviousness of it, based on “obvious to modify shape”, since Applicant explicitly claims “parallel” and “perpendicular” surfaces (90 degree surfaces),  since precise dimensions are given.
Claim 20 recites in part “a light-extracting surface having a quadrilateral shape in a plan view”.  Generally speaking, having a light-extracting surface in a ‘quadrilateral shape’ is as combination with a light-transmissive member shape that has a fan shape with ‘an outermost periphery with a circular shape’.  This combination is rather unique.  Examiner is not ready to argue the obviousness of combining a ‘circle’ and a ‘square’ and a ‘fan’ in a single device. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on Notice of References Cited, attached herewith.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Belousov whose telephone number is (571)-272-3167. The examiner can normally be reached on 10 am-4 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kim Nguyen can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 
/Alexander Belousov/Patent Examiner, Art Unit 2894
05/08/2021

/MOUNIR S AMER/Primary Examiner, Art Unit 2894